IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00268-CV

CHARLES FRANKLIN,
                                                           Appellant
v.

MICHAEL GLIMP,
                                                           Appellee


                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. CCC-10-40096


                          MEMORANDUM OPINION

      Charles Franklin appeals from the trial court’s dismissal of Franklin’s claims in a

civil suit. By letter dated July 31, 2012, the Clerk of this Court notified Franklin that

pursuant to Rules 42.3 and 44.3 of the Texas Rules of Appellate Procedure, this case was

subject to dismissal because it appeared the notice of appeal was untimely. TEX. R. APP.

P. 26.1; 42.3; 44.3. The Clerk further warned Franklin that the Court would dismiss this

appeal unless, within 21 days from the date of the letter, a response was filed showing

grounds for continuing the appeal. More than 21 days have passed and no response

has been received.
       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.

       This appeal is dismissed. TEX. R. APP. P. 42.3(a); 44.3.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




Franklin v. Glimp                                                                      Page 2